NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: April 19, 2022


                      S22A0016. WATKINS v. THE STATE.


        MCMILLIAN, Justice.

       Following a bench trial in August 2019, Kevon Watkins was

convicted of felony murder in connection with the death of his sister,

Alexus Watkins.1 On appeal, Watkins asserts that the trial court

erred in declining to find him guilty of the offense of voluntary

manslaughter instead of felony murder. We disagree and affirm.

       1. Viewed in the light most favorable to the verdict, the



       1 The crimes occurred on February 2, 2018. On May 1, 2018, a Bibb
County grand jury indicted Watkins for felony murder predicated on
aggravated assault (Count 1) and aggravated assault (Count 2). At a bench
trial held on August 1 and 2, 2019, Watkins was found guilty of both counts.
On August 6, 2019, the trial court sentenced Watkins to serve life in prison for
Count 1; Count 2 was merged into Count 1 for sentencing purposes. Watkins
timely filed a motion for new trial. Following a hearing on October 30, 2019,
the trial court denied the motion for new trial on December 2, 2019. Watkins
timely appealed. The case was originally docketed in the Court of Appeals but
was subsequently transferred to this Court, where it was docketed to the term
of court beginning in December 2021 and submitted for a decision on the briefs.
evidence presented at trial showed that Watkins lived in Bibb

County with his mother, Latoya Watkins, his 13-year-old brother,

K. W., his infant nephew, C. T., and his 19-year-old sister, Alexus.

On February 2, 2018, at 5:17 p.m., Latoya called 911 to ask for

assistance with Watkins, who was 16 years old at the time, because

he was “disobedient” and “being disorderly.” A few minutes later, K.

W. called 911 and reported that Watkins had Alexus in a “choke

hold,” that she was “knocked out,” and that Watkins “was

threatening to beat” their mother. He also told the dispatcher that

their mother was trying to get Watkins off of Alexus, but Watkins

was “still on [his] sister.”

     When Deputy Isaac Munguia arrived at the Watkinses’ home

at 5:30 p.m., he was met by Latoya at the front door. She told him

that Watkins and Alexus were still fighting and pointed to the back

bedroom. Deputy Munguia entered the home, but did not hear any

fighting or arguing. When he found Watkins and Alexus in the

corner of the back bedroom, Watkins appeared to be holding Alexus

down. Deputy Munguia told Watkins twice to let go of his sister, and

                                 2
when Watkins finally did so, her body “just kind of flopped.” Alexus

was nonresponsive, with her tongue hanging out of her mouth, and

it appeared that she had urinated on herself. Deputy Munguia

checked for a pulse, requested additional assistance, and

immediately began administering CPR. He continued CPR until

additional help arrived, but he was unable to get a response from

Alexus. A video and audio recording of the incident recorded by

Deputy Munguia’s body camera was played at trial.

     Alexus was transported to a hospital, where she was

resuscitated and admitted into the intensive care unit with a

diagnosis of cardiorespiratory failure with anoxic brain injury.

Alexus experienced another cardiac arrest and suffered irreversible

brain damage and multi-organ failure. She died the next day. The

medical examiner determined that Alexus’s cause of death was

anoxic brain injury, caused by a lack of oxygen to the brain due to

asphyxiation. The medical examiner observed multiple abrasions on

Alexus’s neck, sustained from a “friction-type injury,” and an

abrasion to her sternocleidomastoid muscle as a result of pressure

                                 3
applied to her neck. The extent of Alexus’s injuries indicated a

prolonged period of asphyxia or oxygen deprivation, most likely for

at least 15 minutes. The medical examiner explained that when

pressure is applied to a person’s neck in a way that cuts off the blood

supply, that person will eventually become unconscious and go

“limp” or “motionless,” obviously indicating that something is wrong.

The medical examiner further opined that if Alexus had been

released within a minute or two of being held, she would have

survived.

     In her statement to law enforcement officers, Latoya explained

that Watkins, who had a “nasty attitude” that day, had been playing

video games and had reset the password for the internet so that no

one else could use the internet. In response, Latoya unplugged the

internet router and put the video game box in her bedroom. Watkins

then went into her room, trying to fight her, and Alexus stepped in

to protect her mother. Alexus grabbed Watkins in a bear hug and

told him to “chill out” and to stop trying to fight with their mother.

Watkins and Alexus began “tussling” on the floor, and Watkins put

                                  4
Alexus in a chokehold. Although Latoya and K. W. tried hitting and

punching Watkins while yelling for him to let Alexus go, they could

not break the grip that Watkins had on Alexus.2

      After being advised of his Miranda 3 rights, Watkins agreed to

speak with Investigator Marcus Baker. Watkins said that he and his

mother had gotten into an argument about the internet and that his

sister had jumped in between them to stop the argument. Watkins

then pushed his mother away and told her, “I don’t want to hit you.”

Alexus grabbed Watkins, and they began fighting. Watkins put

Alexus in a chokehold and continued to hold her even after she

stopped moving because he “was mad.” While he was holding Alexus,

his mother called his father, and his little brother tried to get him to

let go of Alexus, but he did not let her go until the second time

Deputy Munguia asked him to step outside.

      Watkins testified on his own behalf at trial and, contrary to his




      2 At trial, however, Latoya testified that Alexus came into her bedroom,
charged at Watkins, and hit Watkins first.
      3 See Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694)

(1966).
                                      5
custodial statement, claimed that Alexus rushed into the room and

hit him. He explained that he then held Alexus to protect himself

because he was concerned that she would get back up and start

fighting again. On cross-examination, he admitted that it was

possible Alexus was fighting against him because she was trying to

find a way to breathe. Watkins claimed he did not notice when

Alexus stopped moving.

     In closing argument, defense counsel asserted that the

evidence showed that the strangulation was accidental and that, if

anything, the trial court should convict Watkins of voluntary

manslaughter instead of felony murder. The trial court expressly

considered and rejected this argument. And, in denying Watkins’s

motion for new trial, the court again concluded that voluntary

manslaughter was not supported by the evidence because Alexus’s

actions were not such a serious provocation as would be sufficient to

excite a sudden, violent, and irresistible passion in a reasonable

person.

     2. On appeal, Watkins asserts that the trial court erred in

                                 6
failing to find him guilty of the offense of voluntary manslaughter

instead of felony murder. 4 See Edge v. State, 261 Ga. 865, 865 (2)

(414 SE2d 463) (1992) (“[W]here the jury renders a verdict for

voluntary manslaughter, it cannot also find felony murder based on

the same underlying aggravated assault.”).

      “A person commits the offense of murder when, in the

commission of a felony, he or she causes the death of another human

being irrespective of malice.” OCGA § 16-5-1 (c). OCGA § 16-5-2 (a)

provides that what would otherwise be murder is the offense of

voluntary manslaughter when committed “solely as the result of a



      4 Relying on Harris v. State, 184 Ga. 382 (191 SE 439) (1937), Watkins
also asserts in passing that there was substantial evidence that this was a
matter of mutual combat, with both he and Alexus engaged in a fight.
Pretermitting whether this claim was preserved for appellate review, Watkins
cannot show any error in this regard because there was no evidence that both
Watkins and Alexus had a willingness, readiness, and intention to fight. See
Tidwell v. State, 312 Ga. 459, 463 (1) (863 SE2d 127) (2021) (“[T]he essential
ingredient, mutual intent, in order to constitute mutual combat, must be a
willingness, a readiness, and an intention upon the part of both parties to fight.
Reluctance, or fighting to repel an unprovoked attack, is self-defense, and is
authorized by the law, and should not be confused with mutual combat.”
(citations and punctuation omitted)); Venturino v. State, 306 Ga. 391, 398 (3)
(830 SE2d 110) (2019) (no error in refusing to charge the jury on mutual combat
where defendant’s own testimony – in which he claimed self-defense –
contradicted theory of mutual combat and there was no other evidence to
support such a theory).
                                        7
sudden, violent, and irresistible passion resulting from serious

provocation sufficient to excite such passion in a reasonable person.”

“Whether or not a provocation, if any, is such a serious provocation

as would be sufficient to excite a sudden, violent, and irresistible

passion in a reasonable person, reducing the offense from murder to

manslaughter, is generally a question for the [trier of fact].” Thomas

v. State, 311 Ga. 573, 575-76 (1) (858 SE2d 504) (2021) (citation and

punctuation omitted).

     Here, Watkins argues that the evidence compelled the trial

court to find him guilty of voluntary manslaughter, rather than

felony murder, because he and his mother testified that Alexus hit

him first. Watkins also points to his testimony that Alexus made

him “mad” and that he continued holding Alexus “to protect

[him]self.” Although he concedes that determining the credibility of

the witnesses was within the trial court’s discretion as the finder of

fact, Watkins nonetheless asserts that there was no significant

evidence that his witnesses were adequately impeached. This

argument misunderstands this Court’s role. “[W]e do not reweigh

                                  8
the evidence,” and “we leave to [the trier of fact] the resolution of

conflicts or inconsistencies in the evidence, credibility of witnesses,

and reasonable inferences to be derived from the facts.” Clark v.

State, 309 Ga. 473, 477-78 (847 SE2d 364) (2020) (citations and

punctuation omitted).

     Notwithstanding Latoya’s trial testimony, her statement to

law enforcement officers just after the incident indicated that Alexus

stepped in and grabbed Watkins in order to defend Latoya.

Similarly, Watkins’s original statement to Investigator Baker

indicated that Alexus grabbed him to stop him from fighting with

their mother. The trial court was authorized to credit these

witnesses’ prior inconsistent statements and reject portions of their

trial testimony. See Agee v. State, 311 Ga. 340, 343 (1) (857 SE2d

642) (2021) (“A prior inconsistent statement of a witness who takes

the stand and is subject to cross-examination is admissible as

substantive evidence.” (citation and punctuation omitted)); State v.

Hinton, 309 Ga. 457, 462 (2) (847 SE2d 188) (2020) (“The trier of fact

is not obligated to believe a witness even if the testimony is

                                  9
uncontradicted and may accept or reject any portion of the

testimony.” (citation and punctuation omitted)).

     Moreover, we have held in the context of considering whether

the jury should have been charged on voluntary manslaughter that

“[t]he voluntary manslaughter statute establishes an objective

standard; the provocation required to mitigate malice is that which

would arouse a heat of passion in a reasonable person.” Johnson v.

State, 297 Ga. 839, 842 (2) (778 SE2d 769) (2015) (citation and

punctuation omitted; emphasis in original). This Court has

consistently held that evidence of a defendant’s anger and

frustration caused by an antagonistic relationship with the victim,

even to the extent the relationship involved physical confrontations,

is generally not sufficient to show even the slight evidence necessary

to require a jury charge on voluntary manslaughter. See id. at 843-

44 (2) (recounting this Court’s holdings that have affirmed the

rejection of a voluntary manslaughter charge, including cases

involving arguments over money, past acts of violence, ongoing

marital difficulties, and laughter and derision at the defendant’s

                                 10
expense); Davis v. State, 312 Ga. 870, 874 (2) (866 SE2d 390) (2021)

(“Even slight evidence showing that the victim seriously provoked

the defendant requires the trial court to give a requested charge on

voluntary manslaughter.” (citation and punctuation omitted)). It

follows that, if evidence that Alexus made Watkins mad would not

be sufficient to require a jury to be charged on voluntary

manslaughter, it is also not sufficient to compel the trial court,

sitting as the trier of fact, to find Watkins guilty of voluntary

manslaughter instead of felony murder.

     Although Watkins testified that he continued to hold Alexus to

protect himself, we have explained that “acting out of fear is not the

same as acting in the heat of a sudden irresistible passion.”

Thompson v. State, 312 Ga. 254, 258 (2) (862 SE2d 317) (2021)

(citation and punctuation omitted). See also Smith v. State, 296 Ga.

731, 737 (3) (770 SE2d 610) (2015) (“[N]either fear that someone is

going to pull a gun nor fighting are the types of provocation which

demand    a   voluntary    manslaughter     charge.”).   Under    the

circumstances of this case, we conclude that the trial court, acting

                                 11
as the finder of fact, was authorized to reject Watkins’s request to

find him guilty of voluntary manslaughter and instead to find

Watkins guilty beyond a reasonable doubt of felony murder. See

Bailey v. State, 301 Ga. 476, 480 (IV) (801 SE2d 813) (2017) (“[I]t is

of no moment whether the provocation was sufficient to excite the

deadly passion in the particular defendant.” (citation and

punctuation omitted)); Thomas v. State, 274 Ga. 479, 481 (2) (554

SE2d 470) (2001) (affirming murder conviction where the trial court,

sitting as factfinder, considered offense of voluntary manslaughter

but determined “the facts and circumstances of the case did not

warrant or support a conviction for that crime”).

     Judgment affirmed. All the Justices concur, except Colvin, J.,
disqualified.




                                 12